Case 19-50067 Document 1 Filed in TXSB on 05/03/19 Page 1 of 7

Fill in this information to identify your case:

LED

, FILE
United States Bankruptcy Court for the:
Southern District of Texas iB) WAY -3 PH (2: 0 |

Case number (if known): Chapter you are filing under:
C) Chapter 7 US S, COURTS
Q] Chapter 11 SOUTHERN DISTRICT
QC) Chapter 12 TEMA
@ chapter 13 Check if this is an
amended filing

 

 

Official Form 101
Voluntary Petition for individuals Filing for Bankruptcy 4247

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debfor 7 in ali of the forms.

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Identify Yourself

1. Your full name

 

“About Debtor 42: ° Pe, ; oe oe “About Debtor. 2 (Spouse Only ina Joint Case): oe

Write the name that is on your
govemment-issued picture Arthur

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

identification (for example, First name - First name
your driver's license or Albert ..
passport). Middle name _(; Middle name
Bring your picture Gutierrez Te
identification to your meeting = Last name :, Lastname
with the trustee.
Suffix (Sr., Jr., I, JIN) Suffix (Sr, dr. HL HD)
2. All other names you Arthur . -
have used in the last 8 First name >” ‘First name
years A : :
Include your married or Middle name : a Middle name CT
maiden names. Gutierrez :
Last name / - Last name
First name : |. First name
Middle name _. Middle name
Last name : . Last name

 

3. Only the last 4 digits of

 

 

your Social Security wx — we -  F _7 _5 T OO XK
number or federal OR - OR

Individual Taxpayer .
Identification number 9xx - x -_ 6 Oxx - ow -_
(ITIN)

 

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 1
Case 19-50067 Document 1 Filed in TXSB on 05/03/19 Page 2 of 7

Debtor 4 Arthur Albert Gutierrez

 

First Name Middle Name

Last Name

Casé number (if mown).

 

4. Any business names
and Employer
identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

EN

EN

About Debtor 1:

i | have not used any business names or EINs.

“About Debtor 2 (Spouse Only in a Joint Case):

L} | have not used any business names or EINs.

 

Business name

 

Business name

 

Businéss name

 

Business name

EN

EN

 

5. Where you live

1923 Denmark Ln.

 

Number Street

 

 

If Debtor 2 lives at a different address:

 

Number Street

 

 

 

 

Laredo ™ 78045
City State ZIP Code City State ZIP Code
Webb

County County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

If Debtor 2’s mailing address is different from

yours, fill it in here. Note that the court will send

any notices to this mailing address.

 

 

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Cade
6. Why you are choosing Check one: ‘Check one:

 

 

 

 

 

 

 

 

 

this district to file for wi . tee . «ages
bankruptcy Over the last 180 days before filing this petition, Cl Over the last 180 days before filing this petition,
| have lived in this district longer than in any 1 have lived in this district longer than in any
other district. other district.
CJ | have another reason. Explain. (2 | have another reason. Explain.
(See 28 U.S.C. § 1408.) (See 28 U.S.C. § 1408.)
Official Form 104 Voluntary Petition for individuals Filing for Bankruptcy page 2

 
D

Case 19-50067 Document 1 Filed in TXSB on 05/03/19 Page 3 of 7

ebtor 4
First Name

Arthur Albert _( Gutierrez =<

Case number (mown)

Tell the Court About Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

2 Chapter 7

CI Chapter 11
(J Chapter 12
(Q Chapter 13

| will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. if your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

L] I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

LJ request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

9. Have you filed for No
bankruptcy within the
last 8 years? C) Yes. District When Case number
: MM/ DD /SYYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM / DD/YYYY
10. Are any bankruptcy No
cases pending or being
filed by a spouse who is Ch Yes. Debtor Relationship to you
not filing this case with District When Case number, if known,
you, or by a business MM/DD /YYYY
partner, or by an
| affiliate?
Debtor Relationship to you
District When Case number, if known
MM/DD/YYYY
11. Do you rent your WNo. Go toline 12.
residence? DL Yes. Has your landlord obtained an eviction judgment against you?
LY No. Go to line 12.
L] Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 19-50067 Document1 Filed in TXSB on 05/03/19 Page 4 of 7

 

 

Debtor t Arthur Albert Gutierrez Case number (mown)
Middle Name Last Name

First Name

 

Report About Any Businesses You Own as a Sole Proprietor

| 12. Are you.a sole proprietor {Zi No. Go to Part 4.
: Of any full- or part-time
business? LL] Yes. Name and tocation of business

! A sole proprietorship is a

i business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. Number Street

 

Name of business, if any

 

if you have more than one

i sole proprietorship, use a

: separate sheet and attach it
! to this petition.

 

 

City State ZIP Cade

i Check the appropriate box to describe your business:

CJ Health Care Business (as defined in 11 U.S.C. § 101(27A))
LL} Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Q Stockbroker (as defined in 11 U.S.C. § 101(53A))

LJ Commodity Broker (as defined in 11 U.S.C. § 101(6))

CJ None of the above

 

' 43. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

‘ debtor?

i . No. | amnot filing under Chapter 11.
For a definition of smail
business debtor, see (2 No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

U) Yes. !am filing under Chapter 11 and ! am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

-144.Do youownorhaveany {QZIno
property that poses or is

 

alleged to pose athreat LJ Yes. Whatis the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
i that must be fed, or a building
i that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4
Case 19-50067 Document1 Filed in TXSB on 05/03/19 Page 5 of 7

Debtor 1

|r 8 ae

Arthur Albert_ Gutierrez _

Case number (if krown),

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

‘45. Teli the court whether
' you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
foflowing choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

_ About Debtor 1:

You must check one:

id | received a briefing from an approved credit
counseling agency within the 180 days before [
filed this bankruptcy petition, and ! received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C1 | received a briefing from an approved credit
counseling agency within the 180 days before |

filed this bankruptcy petition, but | do not have a /

certificate of completion.
Within 14 days after you file this bankruptcy petition,

you MUST file a copy of the certificate and payment -

plan, if any.

LL) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C2 | am not required to receive a briefing about
credit counseling because of:

Q) incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

(3 Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

O) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only inva Joint Case):

You must check one:

C) | received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, and! receiveda
certificate of completion. ‘

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Cd t received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, but 1 do not have a
certificate of completion. :

Within 14 days after you file this bankruptcy petition, .
you MUST file a copy of the certificate and payment |
plan, if any.

LL} | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent i
circumstances merit a 30-day temporary waiver |
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted ;
only for cause and is limited to a maximum of 15
days.

:

'-- [Lam not required to receive a briefing about
credit counseling because of:

QQ) incapacity. | have a mental iffness or a mental '
deficiency that makes me
incapable of realizing or making —,
rational decisions about finances.

U Disabitity. My physical disability causes me
to be unabie to participate ina t
briefing in person, by phone, or |
through the intemet, even after |
reasonably tried to do so.

Q) Active duty. { am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court. i

Bankruptcy page 5
Case 19-50067 Document1 Filed in TXSB on 05/03/19 Page 6 of 7

Debtor 1 Arthur Albert Gutierrez Casé funiber (inom)

First Name Middie Name Last Name

 

tea Answer These Questions for Reporting Purposes

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”
LL} No. Go to line 16b.
Z Yes. Go to line 17.

16. What kind of debts do
you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or invesiment.

LI No. Go to line 16c.
L] Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

' 47. Are you filing under

 

 

 

Chapter 7? YW No. | amnot filing under Chapter 7. Go to line 18.
Do you estimate that after CU Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and Q No
administrative expenses
are paid that funds will be Q) Yes
available for distribution
to unsecured creditors?
.18. How many creditorsdo 1-49 () 1,000-5,000 L) 25,001-50,000
you estimate that you C} 50-99 (2 5,001-10,000 LJ 50,001-100,000
owe? LJ 100-199 UY 10,001-25,000 CL} More than 160,000
CJ 200-999
419. How much do you LJ $0-$50,000 CJ $1,000,001-$10 miifion LI $500,000,001-$1 billion
_ estimate your assets to (2 $50,001-$100,000 LL) $10,000,001-$50 million CI $1,000,000,001-$10 billion
be worth? W $100,001-$500,000 LI $50,000,001-$100 million LY $10,000,000,0014-$50 billion
CJ $500,001-$1 million (J $100,000,001-$500 million LJ More than $50 billion
. 20. How much do you CU) $0-$50,000 LJ $1,000,001-$10 million CJ $500,000,001-$1 billion
_ @Stimate your liabilities © (2 $50,001-$1006,000 L3 $10,000,001-$50 million £3 $1,000,000,001-$10 billion
to be? 4 $100,001-$500,000 3 $50,000,001-$100 million (J $10,000,000,001-$50 billion i
CJ $500,001-$1 million LJ $100,000,001-$500 million CJ More than $50 billion ;

‘ | have examined this petition, and { declare under penalty of perjury that the information provided is true and
For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attomey represents me and | did not pay or agree to pay someone who is not an attomey to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

i | understand making a false statement, concealing property, or obtaining money or property by fraud in connection |
with a bankrupicy case 50,000, or imprisonment for up to 20 years, or both. :
18 U.S.C. §§ 152, 1

 
  
   

 

x x
Signature of Debtor 1 Signature of Debtor 2
Executed on 05/03/2019 Executed on
: MM / DD /YYYY MM/ DD /YYYY

 

 

i> I= = = Sr. a Se = = ———-

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case 19-50067 Document1 Filed in TXSB on 05/03/19 Page 7 of 7

Debtor 4 Arthur Albert Gutierrez Case number dumm

 

First Name Middie Name

 

Last Nama

 

i

i

SSE

For you if you are filing this |
bankrupicy without an

| attorney

, lf you are represented by

an attorney, you do not

’ need to file this page.

rc

 

gece 2 t : ~ 3 7

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. !f that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court wili not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

CI No

bd Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned? ,

C2 No

Ll Yes

Did you pay or agree to pay someone who is not an attomey to help you fill out your bankruptcy forms?
No
LJ Yes. Name of Person .

Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that ! understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to,lose my rights or properpyif | do not properly handle the case.

 

 

 

 

 

 

x Ln fy fb. Z x
Signattre of Debtor 1 2 a7 Signature of Debtor 2
Date 05/03/2019 Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone (956) 324-1281 Cell phone
Email address arthurgutierrez971@gmail.com Email address

 

 

 

ee ree --— a ae ee

Da

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 8
